DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites “a second suture secure secured” in line 5 which should read “a second suture secured”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: coupling member in claim 1, 12 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 22 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 22 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 22 recites “wherein the first and second suture portions anchor the prosthetic valve leaflets to the native papillary muscle” in lines 1-3 which requires the first and second suture portions as well as the native papillary muscle, and the native papillary muscle is a part of the human body. In order to overcome the rejection, it is suggested that application the amend the claim to read “wherein the first and second suture portions are configured to anchor the prosthetic valve leaflets to the native papillary muscle”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-7, 15, 18-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al. (US 2015/0127096 A1) in view of Davidson (US 2007/0118151 A1).
Regarding clam 1, Rowe discloses a method of replacing a native heart valve (Fig. 10), the method comprising: attaching a prosthetic valve assembly (mitral valve assembly 152) to a native heart valve annulus (Fig. 10), the prosthetic valve assembly comprising prosthetic valve leaflets (leaflets 154); and anchoring the prosthetic valve leaflets to native heart tissue at least in part by: securing a first suture (lower end portions 172) to a papillary muscle (as anchors 174 of lower end portions 172 may be attached to the papillary muscle; [0059]); the first suture attached to a second suture (tension member 170) secured to one of the prosthetic valve leaflets (Fig. 10; [0057]). 
Rowe fails to disclose coupling the first suture to the second suture using a coupling member. Instead, the first suture (172) is attached to the second suture (170) and tension is adjusted by a tensioning block (176; [0057]).
However, Davidson teaches a method of anchoring a valve leaflet (6) to native heart tissue by: securing a first suture (chord/suture 60) to a papillary muscle (papillary muscle 2; Figs. 12-15; [0097]); and coupling the first suture (60) to a second suture (suture 80) secured to the valve leaflet (Figs. 16-19) using a coupling member (It is noted that “coupling member” is interpreted under 112(f) to include a clip, cinching member, knot, or any other suitable means of joining two sutures or components; [0056]; and the clip or fastener 230 of Davidson is equivalent structure; Fig. 19; [0107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first suture(s) of Rowe to be separate from the second suture such that the method comprises coupling the first suture to the second suture using a coupling member as taught by Davidson. All the claimed elements were known in the prior art and one could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable result of tensioning the first and second sutures between valve leaflets and a papillary muscle.
Regarding claim 5, Rowe modified discloses the invention as claimed above, and Rowe further discloses wherein the prosthetic valve assembly (152) comprises a prosthetic valve (which includes leaflets 152) attached to an annuloplasty ring (flared stent portion of valve assembly; Fig. 10).
Regarding claim 6, Rowe modified discloses the invention as claimed above, and Rowe further discloses wherein the prosthetic valve assembly (152) is secured via a pressure fit ([0011]), wherein outward pressure of the prosthetic valve assembly against surrounding tissue retains at least in part the prosthetic valve assembly in place against the native heart valve annulus (similar to the manner described in relation to Fig. 3; [0044]).
Regarding claim 7, modified Rowe discloses wherein the coupling member (clip or fastener 230 of Davidson) comprises a clip (clip; [0107] of Davidson).
Regarding clam 15, Rowe discloses a prosthetic valve assembly (mitral valve assembly 152) for replacing a native heart valve (Fig. 10), comprising: an annuloplasty ring (flared stent portion of valve assembly; Fig. 10) sized to fit a native heart valve annulus (Fig. 10); a prosthetic heart valve (which includes leaflets 152) secured to the annuloplasty ring, wherein the prosthetic heart valve comprises prosthetic valve leaflets (152); and a first suture portion (tension member 170) coupled to one of the prosthetic valve leaflets (152; Fig. 10) and to a second suture portion (lower end portions 172), the second suture portion being configured to be attached to a native papillary muscle (as anchors 174 of lower end portions 172 may be attached to the papillary muscle; [0059]).
Rowe fails to disclose the first suture is coupled to the second suture via a coupling member. Instead, the first suture (170) is fixedly attached to the second suture (172) and tension is adjusted by a tensioning block (176; [0057]).
However, Davidson teaches a method of anchoring a valve leaflet (6) to native heart tissue by: securing a second suture (chord/suture 60) to a papillary muscle (papillary muscle 2; Figs. 12-15; [0097]); and coupling the second suture (60) to a first suture (suture 80) secured to the valve leaflet (Figs. 16-19) using a coupling member (It is noted that “coupling member” is interpreted under 112(f) to include a clip, cinching member, knot, or any other suitable means of joining two sutures or components; [0056]; and the clip or fastener 230 of Davidson is equivalent structure; Fig. 19; [0107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second suture(s) of Rowe to be separate from the first suture such that the first suture is coupled to the second suture via a coupling member as taught by Davidson. All the claimed elements were known in the prior art and one could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable result of coupling the first and second sutures between valve leaflets and a papillary muscle and providing tension therebetween.
Regarding claim 18, Rowe modified discloses the invention as claimed above, and Rowe further discloses wherein the prosthetic heart valve assembly (152) includes a number of prosthetic valve leaflets (two leaflets 154) that is equal to a number of native valve leaflets of the native heart valve (as the heart valve is placed in the mitral valve which has two leaflets; Fig. 10).
Regarding claim 19, Rowe modified discloses the invention as claimed above, and Rowe further discloses wherein the prosthetic heart valve assembly (152) is configured to replace a native mitral valve ([0057]; Fig. 10).
Regarding claim 21, modified Rowe discloses wherein the coupling member (clip or fastener 230 of Davidson) is a clip (clip; [0107] of Davidson) that is configured to clip the first suture portion (80) and the second suture portion (60) together (Fig. 19 of Davidson).
Regarding claim 22, Rowe modified discloses the invention as claimed above, and Rowe further discloses wherein the first and second suture portions anchor the prosthetic valve leaflets (154) to the native papillary muscle ([0059]).

Claim(s) 2-4 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al. (US 2015/0127096 A1) in view of Davidson (US 2007/0118151 A1), as applied to claims 1 and 15 above, and further in view of Migliazza et al. (US 2013/0079873 A1).
Regarding claims 2-3, modified Rowe fails to explicitly disclose surgically removing a native heart valve associated with the native heart valve annulus, wherein said surgically removing the native heart valve comprises removing native valve leaflets and native chordae.
However, Migliazza teaches a method of replacing a native heart valve (Fig. 1) comprising: attaching a prosthetic valve assembly (mitral valve assembly 10) to a native heart valve annulus (Fig. 1), the prosthetic valve assembly comprising prosthetic valve leaflets (valve portion 40), and surgically removing a native heart valve associated with the native heart valve annulus ([0026]), wherein said surgically removing the native heart valve comprises removing native valve leaflets and native chordae ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Rowe by surgically removing a native heart valve associated with the native heart valve annulus, wherein said surgically removing the native heart valve comprises removing native valve leaflets and native chordae as taught by Migliazza prior to securing the prosthetic valve assembly in order to remove diseased or damaged tissue and allow room for effective placement of the prosthetic valve assembly.
Regarding claim 4, Rowe modified discloses the invention as claimed above, and Rowe further discloses attaching the prosthetic valve assembly (152) to the native heart valve annulus below the native heart valve annulus (30; Fig. 10), but fails to disclose suturing an annuloplasty ring component of the prosthetic valve assembly.
However, Migliazza teaches a prosthetic valve assembly (10) that may include an expandable stent structure ([0048]), similar to the expandable stent structure of Rowe, and in addition may also include a sewing ring to permit the device to be sutured to the tissue of or adjacent the native mitral valve annulus (14; [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prosthetic valve assembly of modified Rowe to include an annuloplasty ring component to be sutured below the native heart valve annulus as taught by Migliazza in order to provide additional security to the prosthetic valve assembly, preventing inadvertent mitigation after deployment. 
Regarding clams 16-17, modified Rowe fails to disclose wherein the prosthetic heart valve assembly is configured to attach to native heart tissue via suturing of the annuloplasty ring to native heart tissue, and/or wherein the prosthetic heart valve assembly is configured to attach to the native heart valve annulus via suturing of the annuloplasty ring to the native heart valve annulus.
However, Migliazza teaches a prosthetic valve assembly (10) that may include an expandable stent structure ([0048]), similar to the expandable stent structure of Rowe, and in addition may also include a sewing ring to permit the device to be sutured to the tissue of or adjacent the native mitral valve annulus (14; [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prosthetic valve assembly of modified Rowe to include a component to be sutured below the native heart valve annulus as taught by Migliazza in order to provide additional security to the prosthetic valve assembly, preventing inadvertent mitigation after deployment. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al. (US 2015/0127096 A1) in view of Davidson (US 2007/0118151 A1), as applied to claim 1 above, and further in view of Janovsky et al. (US 8,778,016 B2).
Regarding claim 8, modified Rowe fails to disclose wherein the coupling member is a knot formed from ends of the first and second suture.
However, Janovsky teaches a method of securing two ends of suture together to couple a valve leaflet (112) to a papillary muscle (124) with a coupling member (securing device 130) that is a tying mechanism, slipknot, zip-tie or other type of attaching or clamping mechanism (Figs. 13A-13C; column 13, lines 57-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling member of modified Rowe to be a knot formed from ends of the first and second sutures. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements by known methods with no change in their respective functions, and the combination would have yielded the predictable result of securely coupling the first and second sutures together.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al. (US 2015/0127096 A1) in view of Davidson (US 2007/0118151 A1), as applied to claim 15 above, and further in view of Duran (US 6,358,277 B1).
Regarding claim 20, Rowe modified discloses wherein the native heart valve is a mitral valve but fails to disclose wherein the native heart valve is a triscuspid valve such that the prosthetic heart valve assembly is configured to replace a native tricuspid valve.
However, Duran teaches a method of replacing a native heart valve with a prosthetic heart valve assembly (column 1, lines 6-14; Figs. 1-4). In this procedure, the native heart valve replaced is the mitral valve (4). Duran further teaches that although the valve prosthesis of the invention has been described and is primarily used to replace a natural mitral valve, it could also be used, with only such modifications which may become readily apparent to those skilled in the art, to replace a tricuspid valve (column 13, lines 46-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prosthetic heart valve assembly of modified Rowe to be configured to replace a native tricuspid valve such that the native heart valve is a tricuspid valve in light of the teachings of Duran. Such modifications would be readily apparent to those skilled in the art, as taught by Duran, and doing so would provide a heart valve assembly for replacing a diseased tricuspid valve.

Allowable Subject Matter
Claims 9-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s arguments, see pages 7-8, filed 1/18/22, with respect to claim 9 have been fully considered and are persuasive.  The rejections of claims 9-14 have been withdrawn. 

Response to Arguments
The previous objection of claims 9, 10 and 12 due to minor informalities have been withdrawn in light of applicant’s amendments made 1/18/22.
The rejection of claims 1-11, 13, 15-19, 21 and 22 under 35 U.S.C. 102(a)(1) as anticipated by Wheatley (US 2005/0075727 A1) has been withdrawn in light of applicant’s amendment made 1/18/22; specifically Wheatley does not disclose anchoring the prosthetic valve leaflets to native heart tissue at least in part by: securing a first suture to a papillary muscle; and coupling the first suture to a second suture secured to one of the prosthetic valve leaflets using a coupling member, as recited in claim 1, in a first surgical procedure: providing open-chest access to a heart of a patient; surgically removing at least a portion of a native heart valve; and in a second transcatheter procedure: anchoring the prosthetic valve leaflets to native papillary muscles of the heart, as recited in claim 9 and/or a first suture portion coupled to one of the prosthetic valve leaflets and to a second suture portion via a coupling member as recited in claim 15.
Applicant’s arguments with respect to claim(s) 1-8 and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771